Citation Nr: 1602482	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  08-29 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 until September 1982, September 1988 through August 1989, August 1990 until April 1991, and October 2004 until October 2006.  The Veteran had additional periods of active duty training in the U.S. Army Reserves thereafter, including 41 days in 2008, 69 days in 2009, and 32 days in 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The March 2008 rating decision denied service connection for panic attacks, sleep apnea, renal problems, and COPD.  In a May 2009 written statement, prior to certification to the Board, the Veteran requested to withdraw his appeal of entitlement to service connection for renal problems.  As such, the issue of entitlement to service connection for renal problems is no longer on appeal.  

Also, in a January 2015 rating decision, the RO granted service connection for obstructive sleep apnea and panic disorder, and assigned an effective date of November 23, 2007.  As this represents a full grant of the benefits sought on appeal as to these issues, they are no longer before the Board and the Board has limited its scope accordingly.

In his substantive appeal, the Veteran requested a hearing before a member of the Board.  In a May 2009 written statement, the Veteran withdrew the hearing request.  Thus, there is no outstanding hearing request of record.

The matter was previously remanded by the Board in June 2012, and has since been returned to the Board for further appellate review.


FINDING OF FACT

The Veteran does not have a current diagnosis of COPD.



CONCLUSION OF LAW

The criteria for service connection for COPD are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 4.96(d) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  With regard to the issue that is decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in November 2007.

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting a claimant in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.  Also, VA afforded the Veteran a relevant examination in February 2008.  That examination described the nature of the Veteran's respiratory disabilities, and took into consideration the Veteran's lay statements and relevant medical history.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

The Board also finds compliance with the June 2012 remand directives.  In the Board's June 2012 decision, this matter was remanded with instructions to verify the Veteran's dates of active duty for training and inactive duty for training, to obtain all available service treatment records pertaining to such service, and to obtain any outstanding, pertinent medical records.  A review of the Veteran's claims file shows that all required development has been accomplished in accordance with the Board's remand directives, therefore additional remand is not warranted.  Stegall v. West, 11 Vet. App. 268 (1998).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (internal quotation marks omitted).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

After considering all information and lay and medical evidence of record, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  In determining whether service connection is warranted for a disease or disability, VA must determine whether the evidence supports the claim, or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for COPD, which he asserts was diagnosed in 2005.  

The Veteran's service treatment records show that in November 2004 he was treated for fluid in the lungs.  Radiographic testing indicated that the Veteran had central bronchial thickening consistent with chronic bronchitis, restrictive airway disease, or COPD.  Later that same month, the Veteran was diagnosed with asthma, chronic rhinitis, and bronchitis.  STRs from March 2005 show that the Veteran complained of trouble breathing.  A past medical history of COPD was noted, and the Veteran was given a provisional diagnosis of "asthma/COPD."  The Veteran was referred for follow up on the provisional diagnoses.  

In his May 2005 report of medical history, the Veteran reported that in November 2004, while on active duty, he was treated for "asthma or possible COPD."

In a June 2005 medical record, it was reported that the Veteran stated that he was diagnosed with asthma versus early COPD.  At that time the Veteran's difficulty breathing was determined to be most likely etiologically related to seasonal allergic rhinitis rather than asthma, without ruling out cardiomyopathy or ischemia.  

May 2008 private medical records show a then current diagnosis of asthma and obstructive sleep apnea.  

In June 2008 the Veteran was afforded a VA respiratory examination.  The examiner was asked to evaluate the current severity of the Veteran's lung condition, previously diagnosed as chronic bronchitis, asthma, and COPD.  Upon physical examination, the Veteran's lungs were clear with good air movement and inspiratory effort.  There was no wheezing, rales, clubbing or edema.  There was no evidence of restrictive airway disease.  The examiner did not indicate a current diagnosis of COPD.  Instead, the examiner diagnosed exercise induced asthma, allergic rhinitis, and recurrent bronchitis.  

Private medical records from June 2009 note that the Veteran had a past medical history of asthma, sleep apnea, and allergic rhinitis, with periodic bouts of bronchitis.

In an August 2012 written statement, the Veteran reported that in 2005 he was diagnosed with asthma with possible COPD.

A review of the evidence of record shows that the Veteran does not have a current diagnosis of COPD.  In 2004 the Veteran was assessed as having possible COPD, and given a provisional diagnosis of asthma or COPD in 2005.  The record does not reflect a final diagnosis of COPD at any time, and instead shows diagnoses of chronic bronchitis, sleep apnea, allergic rhinitis, and asthma.  The Board notes that the Veteran is currently service connected for obstructive sleep apnea with recurrent bronchitis and exercise induced asthma, with a disability rating of 100 percent effective November 23, 2007.

The Board acknowledges that the Veteran has claimed that he has COPD.  The Board notes that the Veteran's military occupational specialty was nursing, and that he completed medical specialist training and a practical nurse course.  Respiratory diseases such as COPD, however, require diagnostic testing to confirm.  See 38 C.F.R. § 4.96(d) (2015).  The Veteran's assertion that he has COPD is insufficient to provide a diagnosis of COPD.  The Board also notes that the Veteran's statements dated May 2005, June 2005 and August 2012 reflect his understanding that the COPD diagnosis was provisional, and not final.  The Board finds it significant that in June 2005 the Veteran reported that he was diagnosed with asthma instead of COPD.  In light of the Veteran's conflicting statements regarding his COPD diagnosis, and the lack of diagnostic testing to confirm the Veteran's assertion of a COPD diagnosis, the Board assigns no probative value to his assertion that he has a current diagnosis of COPD.

Instead, the probative medical evidence indicates that the Veteran does not have a current COPD diagnosis.  In particular, upon physical examination and pulmonary function testing in 2008, there was no evidence of restrictive airway disease.  Without evidence of a current disability, the Veteran's claim for service connection for COPD is denied.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 4.96(d) (2015).  As the evidence preponderates against the claim, there is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Entitlement to service connection for COPD is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


